Citation Nr: 0630273	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  00-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the veteran's death, to include 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1953 to August 1956 and from 
July 1958 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the development of the issue on appeal included 
determinations for service connection for the cause of the 
veteran's death and for DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  These matters have been perfected for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the present appellate record shows the veteran's 
claims file was unfortunately lost while under Board control 
and has, to some extent, been rebuilt.  The available records 
show the appellant filed her claim for DIC benefits in 
October 1998 and that she contends that a VA medical decision 
to discontinue the veteran's medication for a seizure 
disorder resulted in a seizure that triggered an acute 
coronary event and caused the veteran's death.  It was noted 
that the veteran had been treated for this disorder at the 
Martinsburg, West Virginia, VA Medical Center.  In her 
November 2000 VA Form 9 the appellant asserted her opinion 
that the veteran's seizures were service-related and that his 
100 percent disability took into consideration this disorder.  
A September 2000 statement of the case shows that the 
evidence obtained included VA medical records dated from 
December 13, 1996, to July 30, 1998, statements dated in 
November 1984 and March 1985 fr5om Elisabeth B. Decker, M.D., 
correspondence dated April 20, 2000, from Jeffery R. Conner, 
Franklin County Coroner, and an August 24, 2000, VA medical 
opinion.  As there is no indication of any attempt to obtain 
copies of the pertinent medical records within VA's control 
and no evidence of any prior VA determinations as to a 
seizure disorder, the Board finds additional development is 
required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  There is also no 
indication the appellant has been adequately notified of the 
evidence necessary to substantiate her claim or of which 
parties were expected to provide such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
additional notification (1) of the 
information and evidence not of record 
necessary to substantiate her claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that she is 
expected to provide, and (4) to request or 
tell him to provide any evidence in her 
possession that pertains to the claim.  
These notice requirements are to be 
applied to all elements of the claim.

2.  Appropriate action should be taken to 
associate with the rebuilt claims folder 
copies of any prior VA determinations 
related to the veteran, to obtain copies 
of all VA medical records and any private 
medical records that the appellant has 
knowledge of that are pertinent to the 
appellant's claim, and to request a copy 
of the April 20, 2000, correspondence from 
Jeffery R. Conner, Franklin County 
Coroner.  After the appellant has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the appellant, a notation to that 
effect should be inserted in the file.  
The appellant and her representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.  Any action taken 
in this regard should be documented in the 
claims file.  

3.  Thereafter, the veteran's rebuilt 
claims file should be reviewed by a VA 
cardiologist for opinions as to 
(a) whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the onset of a seizure 
approximately three hours before the 
veteran's death was a precipitating factor 
in his death (i.e. in the fatal cardiac 
event), (b) whether a decision by a VA 
physician in 1997 to discontinue the 
veteran's Dilantin constituted 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA, and 
(c) if and only if the answers to the 
previous questions is in the affirmative, 
whether based upon evidence showing the 
veteran still had seizures despite being 
on Dilantin is it at least as likely as 
not that a seizure on October 2, 1998, 
would have been avoided had his Dilantin 
been continued.

The claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, to include service 
connection for the cause of the veteran's 
death and as under the provisions of 
38 U.S.C.A. § 1151.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


